Citation Nr: 0101240	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) medical 
care eligibility for a psychiatric disorder pursuant to 38 
U.S.C.A. Chapter 17.


REPRESENTATION

Appellant represented by:  Georgia State Division of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant was discharged from a period of service, from 
October 1968 to January 1973, under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


REMAND

An October 1981 administrative decision found that the 
appellant's discharge from active service was under 
dishonorable conditions.  The October 1981 administrative 
decision also found that the appellant had basic entitlement 
to health care benefits under Chapter 17, Title 38, United 
States Code, pursuant to VA Regulation 1360 (now 38 C.F.R. 
§ 3.360 (2000)).  

In a January 2000 supplemental statement of the case, it was 
observed that a well-grounded claim for entitlement to 
treatment for a psychiatric disability had not been 
submitted.  The transcript of the appellant's November 1999 
personal hearing before a hearing officer at the RO at page 
12, reflects that it was indicated that VA could not attempt 
to obtain records, indicated by the appellant to exist and to 
be relevant, unless he had submitted a well-grounded claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 § 7, subpart (a), 113 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App.  308 
(1991).  

Because of the change in the law brought about the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A May 1972 service record reflects that the appellant had 
been sent to a Federal medical center in Springfield, 
Missouri for psychiatric evaluation and/or treatment.  The 
transcript of the appellant's personal hearing, at page 12, 
refers to the appellant receiving treatment at a Springfield, 
Illinois Federal Prison medical center.  The service medical 
record reflects that the psychiatric evaluation was requested 
by a civilian court prior to completing final court action.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the appellant 
and his representative and request that 
they provide the names, addresses and 
approximate dates of treatment for VA and 
non-VA health care providers who have 
treated him for any psychiatric disorder 
since service.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records, that are not currently 
of record.  

2.  The RO should contact the appellant 
and his representative and inform them 
that they should present medical evidence 
indicating that the appellant currently 
has a psychiatric disorder that was 
incurred in or aggravated by active 
service.  

3.  The RO should contact the appellant 
and his representative and request that 
they provide the names and addresses of 
any civilian courts that have referred 
the appellant for psychiatric evaluation 
and/or treatment.  They should be 
requested to provide file or document 
numbers relating to the appellant's 
specific proceeding.  They should also be 
requested to identify the name and 
address of the facility to which the 
appellant was referred by a civilian 
court for psychiatric evaluation and/or 
treatment.  After obtaining any necessary 
authorization, the RO should contact any 
civilian court identified and request 
copies of all records relating to any 
proceeding involving the appellant, 
including the reports of any psychiatric 
evaluations and/or treatment obtained in 
connection with the proceeding.  The RO 
should also contact any identified 
Federal medical center and request copies 
of all records relating to any 
psychiatric evaluation and/or psychiatric 
treatment of the appellant.  

4.  The RO should contact the appellant 
and his representative and request that 
they provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units in Vietnam, duty assignments and the 
names and other identifying information 
concerning any individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  

5.  The RO should obtain all pertinent 
Federal records, including the service 
personnel records, particularly the 
Department of the Army (DA) Form 20.  

6.  Regardless of the veteran's response 
to the request for verifying information, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Center for 
Research of Unit Records (USCRUR) 
[previously the United States Army and 
Joint Services Environmental Support Group 
(ESG)], 7798 Cissna Road, Springfield, VA 
22150.  See VA MANUAL M21-1.  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors.

7.  Then, the appellant should be 
scheduled for a VA examination by a 
psychiatrist to determine the existence 
of any psychiatric disability and its 
etiology.  The entire claims folder must 
be made available to the examiner for 
review.  The examiner should report if he 
has not reviewed the claims folder.  The 
examiner should offer a multiaxial 
diagnosis that conforms to the 
psychiatric nomenclature and diagnostic 
criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV).  If the appellant 
is found to have post-traumatic stress 
disorder (PTSD), the examiner is 
requested to identify the diagnostic 
criteria supporting the diagnosis.  The 
examiner should express an opinion as to 
the etiology of any psychiatric disorder 
diagnosed, and the likely onset of any 
psychiatric disorders found, including 
whether it is at least as likely as not 
that any currently manifested psychiatric 
disorder is related to the appellant's 
active service.  Should PTSD be found, 
the examiner should report the 
circumstances of the appellant's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  Only those stressors 
occurring during combat or which have 
been independently verified may be used 
as a basis for establishing PTSD as 
related to service.  A complete rational 
for all opinions and conclusions 
expressed should be given.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

9.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


